ACCEPTED
                                                                                                        06-15-00005-cr
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                  5/11/2015 6:09:36 PM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK


                                       NO. 06-1 5-00005-CR

STATE OF TEXAS                                           IN THE                   FILED IN
                                                                           6th COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
VS.                                                      6th COURT
                                                                           5/11/2015 6:09:36 PM
CEDRIC J. HILL                                           OF APPEALS            DEBBIE AUTREY
                                                                                   Clerk



              MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF



TO THE HONORABLE JUSTICES OF SAID COURT:



        Now comes CEDRIC J. HILL, Appellant in the above styled and numbered cause, and

moves this Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

        1.     This case is on appeal from the 71ST Judicial District Court of HARRISON

County, Texas.

        2.     The case below was styled the STATE OF TEXAS vs.CEDRIC J. HILL, and

numbered 12-0317X.

        3.     Appellant was convicted of DELIVERY OF A CONTROLLED SUBSTANCE.

        4.     Appellant was assessed a sentence of 14 years on July 26, 2012.

        5.     Notice of appeal was given on JANUARY 8, 2015.

        6.     The clerk's record was filed on JANUARY 9, 2015; the reporter's record was filed

on APRIL 10, 2015.

        7.     The appellate brief is presently due on now on May 11, 2015.
       8.             Appellant requests an extension of time of 30 days from the present date, i.e.

May 11, 2015.

       9.       No extension to file the brief has been received in this cause.

       10.      Defendant is currently incarcerated.

             11.       Appellant relies on the following facts as good cause for the requested

    extension: I have recently had to replace my legal assistant and that with the additional work

    load has caused a delay in many things, this being one of them.

             12.       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

    Court grant this Motion To Extend Time to File Appellant's Brief, and for such other and

   further relief as the Court may deem appropriate.

                                               Respectfully submitted,

                                               Vemard Solomon
                                               103 E. Houston
                                               Marshall, Texas 903
                                               938 4555 903 938
                                               5151
                                               vsolomon wbell.net


                                               By:
                                                     Vernard Solomon
                                                     State Bar No. 18835000
                                                     Attorney for CEDRIC J. HILL
                                CERTIFICATE OF SERVICE


       This is to certify that on May 11, 2015, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Harrison County, Courthouse, Marshall,

Texas, 75670, by facsimile transmission to 903.236.8490.




                                            Vemard Solomon
     STATE OF TEXAS

     COUNTY OF HARRISON

                                                 AFFIDAVIT

     BEFORE ME, the undersigned authority on this day personally appeared Vernard Solomon,

     who after being duly sworn stated:

              "I am the attorney for the appellant in the above numbered and entitled cause. I have read

     the foregoing Motion to Extend Time to File Appellant's Brief and swear that all of the

     allegations of facts therein are true and correct."




                                                    Vernard Solomon

                     SUBSCRIBED AND SWORN TO BEFORE ME ON                           I

                                           aa
     2015. to certify which witness my hand and seal of office.

                              1

*k* 4
,I
         My
              JILL MCINTOSH

    September 28, 20
                  2016
                                    Notary Public, State of Texas